Ward v Brothers of Mercy Nursing & Rehabilitation Ctr. (2022 NY Slip Op 05453)





Ward v Brothers of Mercy Nursing & Rehabilitation Ctr.


2022 NY Slip Op 05453


Decided on September 30, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 30, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: LINDLEY, J.P., NEMOYER, CURRAN, AND WINSLOW, JJ.


693 CA 21-01290

[*1]MICHELE IANNELLO WARD, AS EXECUTOR OF THE ESTATE OF MICHAEL S. IANNELLO, DECEASED, PLAINTIFF-RESPONDENT-APPELLANT,
vBROTHERS OF MERCY NURSING AND REHABILITATION CENTER AND BROTHERS OF MERCY NURSING HOME COMPANY, DEFENDANTS-APPELLANTS-RESPONDENTS. 


ROACH, BROWN, MCCARTHY & GRUBER, P.C., BUFFALO (HEDWIG M. AULETTA OF COUNSEL), FOR DEFENDANTS-APPELLANTS-RESPONDENTS.
BROWN CHIARI LLP, BUFFALO (JESSE A. DRUMM OF COUNSEL), FOR PLAINTIFF-RESPONDENT-APPELLANT.

	Appeal and cross appeal from an order of the Supreme Court, Erie County (Paul Wojtaszek, J.), entered August 23, 2021. The order, inter alia, granted in part and denied in part the motion of defendants for summary judgment dismissing the complaint. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: September 30, 2022
Ann Dillon Flynn
Clerk of the Court